Citation Nr: 0919295	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for atrophy of the 
left testicle.

2.  Entitlement to a rating in excess of 10 percent for scar 
residuals of a left varicocelectomy.

3.  Entitlement to service connection for a right testicular 
disorder, to include as secondary to a left testicular 
disability. 
  
4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to May 1967.
 
This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The Veteran's left testicle disorder has been manifested 
by complaints of pain during daily activity.  Objective 
findings include atrophy in the left testicle, causing it be 
pulled up into the inguinal ring area.  Atrophy to both 
testicles is not shown.

2.  The Veteran's post-surgical scar is manifested by 
complaints of pain upon palpation.  A scar greater than 12 
square inches in area is not shown.

3.  A disorder of the right testicle is not currently shown.

4.  The Veteran is service-connected for atrophy of the left 
testicle (0 percent) and a post-varicocelectomy scar (10 
percent).  

5.  The evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for atrophy of the 
left testicle are not met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.14, 4.115b, Diagnostic Code (DC) 7523 
(2008).

2.  The criteria for a rating in excess of 10 percent for 
scar residuals of a left varicocelectomy are not met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, 
DC 7801, 7804 (2008).

3.  A right testicular disorder, to include as secondary to a 
left testicular disability, is not shown.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 



Increased Ratings for Left Testicular Disorders

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).



 Compensable Rating for Atrophy of the Left Testicle

The Veteran currently has a noncompensable rating for atrophy 
of the left testicle.  In order to warrant a compensable 
rating for testicular atrophy, the evidence must show 
complete atrophy in both testicles (20 percent under DC 
7523).  

In this case, a compensable rating is not warranted.  
Specifically, the Veteran underwent a VA examination in 
October 2005 where he complained of severe and fleeting pain 
in the testicular area following a varicocelectomy that 
ultimately caused atrophy of the left testicle.

A physical examination of the Veteran's scrotum reflected the 
absence of a left testicle (which had been pulled up into the 
inguinal ring area), but an apparently normal right testicle.  
While he felt pain upon palpation, the VA examiner did not 
note any atrophy of the right testicle.  As complete atrophy 
to both testicles has not been shown, a compensable rating is 
not warranted on this basis.   

Rating in Excess of 10 Percent for Scar Residuals of a Left 
Varicocelectomy

The Veteran is also claiming entitlement to a rating in 
excess of 10 percent for scar residuals of a left 
varicocelectomy.  When evaluating scars to areas other than 
the head, face or neck, in order to warrant a rating in 
excess of 10 percent, the evidence must show scars that are 
deep or that which cause limited motion and that exceed 12 
square inches in area (20 percent under DC 7801).  

As an initial matter, the Board notes that while this appeal 
was pending, the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were amended effective October 
23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the 
Veteran filed his claim in 2005, the amended regulations are 
not for application.

Here, a rating in excess of 10 percent is not warranted.  
Specifically, during the Veteran's October 2005 VA 
examination, inspection of the penis revealed a 6 cm 
(approximately 2 inch) scar.  Some thickening of the scar was 
observed, as was pain upon palpation.  However, as the area 
of the scar was less than 12 square inches, a rating in 
excess of 10 percent is not warranted.  

In both cases, the Board has further considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) but finds that 
the evidence does not show that the Veteran's testicular 
disorders have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The Veteran has claimed that he has been unable to obtain 
stable employment.  However, the evidence does not indicate 
that his testicular disorders have caused marked interference 
with employment.  In addition, his medical care has been 
through the clinics, rather than hospitalization.  Therefore, 
the Board finds that referral for an extraschedular 
evaluation for his disorders under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

Overall, throughout the entire period of the claim, the Board 
finds that the Veteran's symptoms do not nearly approximate 
the criteria for a rating in excess of 10 percent for 
residuals of a left testicular varicocelectomy and a 
compensable rating for a post-surgical scar.  As such, these 
appeals are denied.

Entitlement to Service Connection for a Right Testicular 
Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in 2002, the amendment is not 
applicable to the current claim. 

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has asserted that his service connected left 
testicular condition has caused pain in his right testicle.  
As his varicocelectomy and subsequent left testicle disorders 
occurred after active duty service, and he has not alleged 
any disorder to the right testicle while on active duty, the 
Board considers service connection solely on a secondary 
basis.  

The evidence does not indicate any disorder to the right 
testicle.  For example, a physical evaluation in November 
1970 indicated that the Veteran's left testicle was 
"definitely smaller" than the right testicle and was not 
completely descended.  The right testicle, however, was 
unremarkable.

By the time of the Veteran's VA examination in June 1998, his 
left testicle had atrophied; however, his right testicle 
remained normal in size and no abnormalities in the external 
genitalia were observed other than the atrophied left 
testicle.  A urology consultation in October 1998 made 
similar observations.  

Additionally, the Veteran underwent three subsequent VA 
examinations in August 1999, April 2002 and October 2005.  On 
each occasion, his right testicle was observed to be within 
normal size limits with no masses.  Although there was 
tenderness to the right testicle in October 2005, the 
examiner did not diagnose any underlying pathology. 

For entitlement to compensation, the evidence must show the 
existence of a disability.  In the absence of an identified 
disease or injury, service connection may not be granted.  
See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  
Therefore, this appeal is denied.

Entitlement to TDIU

The Veteran asserts that he has been unable to pursue gainful 
employment since his surgery in May 1970.  Disability ratings 
are determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where a veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or a veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In this case, the Veteran is service-connected for atrophy of 
the left testicle (0 percent) and for scar residuals of a 
left varicocelectomy (10 percent).  The combined service-
connected disability rating is 10 percent.  See 38 C.F.R. § 
4.25 (combined ratings table).  Thus, the percentage criteria 
for TDIU are not met.  38 C.F.R. § 4.16(a).  

As the Veteran fails to meet the applicable percentage 
standards, the Board will now consider whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  In this 
light, the Board finds that the evidence does not show that 
his service-connected disabilities preclude more than 
marginal employment.  While he has been able to obtain 
employment only sporadically, the evidence does not show that 
he is unemployable due to his service-connected disabilities. 

To that end, the October 2005 VA examiner gave her opinion 
that the Veteran's service connected disabilities were not at 
least as likely as not a primary cause for his 
unemployability.  As a basis for this opinion, she noted that 
the Veteran was articulate and well dressed, did not report 
any other medical history other than the varicocelectomy and 
was not currently under any medical care.  Moreover, the 
examiner observed that, while his primary complaint was pain, 
he was not under any care for this pain and was treated with 
over-the-counter medication.  

Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The percentage 
criteria set forth at 38 C.F.R. § 4.16(a) have not been met, 
and the evidence does not demonstrate that the Veteran is 
unemployable due to service-connected disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  The appeal is 
denied.

Finally, with respect to all claims, the Board has considered 
statements from the Veteran as to his worsening disabilities.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, the disorders to the Veteran's testicles are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, No. 06-0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that his service-
connected disorders are of such severity as to warrant higher 
ratings.  However, disability ratings are made by the 
application of a rating schedule which is based on average 
impairment of earning capacity as determined by the clinical 
evidence of record.  Therefore, the Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than his assessment of the severity of his 
disabilities.

In conclusion, the Board has concluded that the Veteran's 
left testicle symptomatology does not warrant a rating in 
excess of what he has already been assigned.  Additionally, 
the evidence does not establish the presence of a current 
disorder to the right testicle.  Finally, the evidence also 
does not establish that the Veteran is unemployable due to 
his service connected disabilities.  Therefore the appeals 
are denied.  

Veterans' Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

Regarding the Veteran's claim for service connection, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in October 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

For the increased compensation claims, as well as the TDIU 
claim, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the October 2005 VCAA letter also satisfied the 
notice requirements for these claims under 38 C.F.R. 
§ 3.159(b)(1).  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in October 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing.  Nonetheless, the Board concludes that any defect in 
the notice is harmless for the reasons discussed below.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the October 2005 VCAA requested that he submit 
all evidence in his possession that would indicate that his 
left testicular disorders had worsened in severity, including 
descriptions of his symptoms and other involvement, extension 
and additional disability caused by his service-connected 
disabilities.

Additionally, the April 2006 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claims.  This correspondence advised him of 
the rating considerations of 38 C.F.R. § 4.1, explaining that 
the percentage ratings assigned were based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
residuals of a left testicular varicocelectomy.  Therefore, 
based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during his numerous VA examinations, he discussed the signs 
and symptoms of his disability, with particular emphasis on 
the impact that the disability had on his daily life.  For 
example, he described the increased pain caused by his scar, 
as well as when he lifted objects and how erections were 
often painful.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  Next, specific VA medical examinations pertinent to 
the issues on appeal were in June 1998, August 1999, April 
2002 and October 2005.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for atrophy of the left testicle is 
denied.

A rating in excess of 10 percent for scar residuals of a left 
varicocelectomy is denied.

A right testicular disorder, to include as secondary to a 
left testicular disability, is denied. 
  
TDIU is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


